273 P.3d 203 (2012)
248 Or. App. 120
In the Matter of the Compensation of Cameron J. Horner, Claimant.
Cameron J. HORNER, Petitioner,
v.
SAIF CORPORATION; and Ryan Robert Knott, LLC, Respondents.
0903509; A146580.
Court of Appeals of Oregon.
Argued and Submitted October 5, 2011.
Decided February 8, 2012.
Ronald A. Fontana, Portland, argued the cause for petitioner. With him on the briefs was Fontana & Takaro, P.C.
Julie Masters, Eugene, argued the cause and filed the brief for respondents.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Affirmed. SAIF v. Swartz, 247 Or.App. 515, 270 P.3d 335 (2011); SAIF v. Martinez, 219 Or.App. 182, 182 P.3d 873 (2008).